Citation Nr: 1426100	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing has been associated with the claims file.

In October 2013, the Board remanded the case for additional development.  It now returns for further appellate review.  This appeal was processed using the Virtual VA and VBMS paperless appeals processing systems.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during service. 

2.  The Veteran's hypertension is not causally or etiologically related to service. 

3.  The Veteran's hypertension is not causally or etiologically related to his service-connected PTSD or DM nor was his hypertension aggravated by his PTSD or DM.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pursuant to this duty, the RO provided the required notice in letters dated April 2002 and March 2005.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that during the Veteran's April 2011 hearing, the Veteran's representative noted that a record concerning an in-service psychological evaluation may have been lost.  Generally, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule in such situations.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran has neither alleged that the missing record is relevant to the present claim nor has he alleged that his hypertension had onset during service; thus, the Board finds that there has been no prejudice to the Veteran.

Pursuant to the October 2013 remand directives, recent VA treatment records have been associated with the Veteran's file and the Veteran was afforded a VA examination in December 2013 with regard to the claim on appeal.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the evaluation is adequate as it is based on review of the claims file, the examiner provided clear conclusions with supporting data, and also offered reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also pursuant to the remand directives, VA has associated recent treatment records with the Veteran's file.  The Board therefore finds that the AOJ substantially complied with the October 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As previously acknowledged, the Veteran was afforded a hearing before a VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

Additionally, the Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran has contended that service connection is warranted for hypertension, secondary to his service-connected disabilities.  

The Veteran's STRs, which include reports of medical examinations that were conducted in July 1966 and April 1969 contemporaneous to the Veteran's enlistment and discharge from active service, are negative for reports or complaints of hypertension.  With regard to postservice evidence of hypertension, the Veteran reported during his December 2013 examination that his condition started in the mid-1990s and the examiner noted that hypertension was diagnosed in May 1997.  The Board finds therefore that the Veteran has conceded that his claimed condition did not start during service or within one year of his service and the evidence of record does not indicate otherwise.

In a January 2005 letter, VA physician Dr. A.B. stated that the Veteran's hypertension is more likely than not caused or aggravated by his PTSD, which includes symptoms of panic, tachycardia, sweating, and elevated blood pressure.  In an April 2011 follow-up letter, Dr. A.B. and another physician, Dr. M.B., stated that it is widely agreed that PTSD increases the release of adrenaline and that it has been observed that chronic stress contributes to a variety of physical illnesses.  In opining that there is a connection between the Veteran's hypertension and his PTSD, the physicians noted that many studies have addressed the connections between PTSD, adrenaline, cortisol, insulin, diabetes, and hypertension, and that it may be expected that all of these disorders will affect each other to the detriment of the Veteran's health.

However, in the report of a February 2009 VA examination, an examiner indicated that the Veteran's hypertension is not caused or aggravated by his PTSD because it is premature to draw definitive causal conclusions about the effect of PTSD on a person's physical health.  Additionally, a VA examiner who evaluated the Veteran in September 2009 opined that it is less likely as not that the Veteran's hypertension is secondary to or aggravated by his DM because the Veteran's hypertension diagnosis predates his DM. 

Pursuant to the October 2013 remand directives, the Veteran was afforded an additional VA examination in December 2013 in order to obtain a more definitive opinion concerning the relation between the Veteran's hypertension and his service-connected PTSD and DM.  The December 2013 examiner reported that the Veteran has hypertensive heart disease due to systemic hypertension.  He opined that it is less than likely that the Veteran's hypertension was caused by either his service-connected PTSD or DM because the Veteran's hypertension, which was diagnosed in 1997, preceded his PTSD and DM diagnoses in 1998 and 2005, respectively.  Also, the examiner reported that it is less than likely that his hypertension was aggravated by either service-connected condition.  He explained that it is not likely that his DM aggravated his hypertension beyond its natural progression because the Veteran has not displayed significant nephropathy, his hypertension is mild, and he manages his hypertension with only one antihypertensive agent.  The examiner used the fact that the Veteran's hypertension is mild and well-controlled to support another finding that his PTSD has not aggravated his hypertension beyond its natural progression.  The examiner also stated that the medications the Veteran takes for his PTSD are neither probable causes of hypertension nor do they aggravate hypertension.

After review of the evidence, the Board finds that the Veteran cannot avail himself of the presumptions concerning chronic diseases, herbicide exposure, or injuries alleged to have occurred in or aggravated by combat because hypertension was not shown during his active service or within one year of active service, hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition for which presumptive service connection for herbicide exposure may be granted, and the Veteran has conceded that his claimed condition started many years after his service.  Thus, the Board also finds that direct service connection cannot be established because the evidence does not show, nor does the Veteran allege, that an injury occurred during his service.

In reaching this decision, the Board has considered the arguments presented by the Veteran and his representative in a February 2014 brief in which it was asserted that the Veteran seeks a grant of service connection for hypertension to include on a direct basis as a result of herbicide exposure.  In making this assertion, the representative contended that, with regard to VA's established 38 C.F.R. § 3.309(e) list of presumptive disorders related to herbicide exposure, there is medical literature available that tends to link the development of hypertension with herbicide exposures through the same mechanism that results in DM, which is on the list of presumptive disorders.  Specifically, the Veteran has cited medical literature that he contends shows that "Agent Orange (or other herbicide agents) result in DM by inducing insulin resistance, and insulin resistance is also linked to the development of hypertension."  See James R. Sowers et al., Insulin and insulin resistance: impact on blood pressure and cardiovascular disease, 88 Med. Clin. N. Am. 63, 63-82 (2004).

The Veteran is correct in his assertion that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service, and that presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042-44 (Fed. Cir. 1994).  Thus, notwithstanding the foregoing presumption provisions, the Veteran may establish entitlement to direct service connection by independently showing proof of direct causation between his hypertension and herbicide exposure.  Id.

Nevertheless, the Board finds that direct service connection for hypertension is not warranted.  The medical literature provides that there is accumulating evidence that insulin resistance and resulting hyperinsulinemia are causally related to hypertension, but such a finding does not indicate that herbicide exposure causes hypertension.  The cited literature addresses the relationship between insulin resistance and hypertension, but does not address the relationship between hypertension and herbicide exposure, as required in order to establish a nexus between the two.  While the Veteran and his representative have drawn a connection between hypertension and Agent Orange by asserting that insulin resistance is linked to the development of hypertension and herbicide agents cause DM by inducing insulin resistance, this assertion is not set forth in the proffered medical literature.  Because the Veteran is not competent to provide evidence on a subject as complex as disease pathology or the etiology of his hypertension, the Board finds that the evidence fails to show that hypertension is actually caused by exposure to Agent Orange.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, the Board finds that the cited medical literature does not trigger VA's duty to obtain an opinion as to this issue because it does not indicate that there is evidence of a relationship between hypertension and herbicide exposure.

Additionally, the Board acknowledges that the Veteran has attributed his hypertension to his service generally, but finds again that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition, as such a determination cannot be based on lay observation alone.  See Jandreau, 492 F.3d at 1376-77.

In considering whether secondary service connection may be granted, the Board finds that the totality of the evidence is against establishing a nexus between the Veteran's claimed hypertension and his service-connected disabilities. 

In assessing the relative probative value of the competing medical opinions, the Board affords more value to the opinions that offer comprehensive explanations and complete rationales for the conclusions offered.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions); See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

For that reason, the Board finds that Dr. A.B.'s January 2005 opinion, which was conclusory, is not as probative as the opinions of the examiner who evaluated the Veteran in December 2013, as he provided detailed rationales for his opinions.  Specifically, the examiner who conducted the December 2013 examination addressed both causation and aggravation as separate and distinct concepts and offered an adequate opinion that sufficiently informs the Board of the examiner's judgment and essential rationale for the opinion that the Veteran's hypertension was neither caused nor aggravated by either the Veteran's PTSD or DM.  While Dr. A.B and Dr. M.B. opined in their April 2011 letter that there is a "connection" between the Veteran's diagnosed disorders, the Board finds that an opinion concerning a connection or correlation is insufficient to show causation or aggravation, and thus, is not adequate for the purpose for which it was offered.  Also, the medical literature of record, which states that there is evidence that insulin resistance is causally related to hypertension, is too general, speculative, and inconclusive on its own to establish causality between the Veteran's hypertension and his DM.

For the foregoing reasons, the Board finds that the preponderance of evidence is against a finding of service connection for hypertension, to include as secondary to service-connected PTSD or DM and the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or DM is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


